Citation Nr: 1618688	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-14 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for an upper back condition.

3.  Entitlement to service connection for a right shoulder condition.

4.  Entitlement to service connection for right knee degenerative joint disease.

5.  Entitlement to service connection for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1980 to September 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, he testified at a Board hearing before the undersigned via videoconference; a transcript is included in the record.

The Veteran had perfected an appeal for the issue of entitlement to service connection for sleep apnea in April 2013.  Subsequently, an October 2013 rating decision granted the Veteran service connection for sleep apnea and assigned a 50 percent rating, effective April 30, 2010.  Thus, the matter of service connection for sleep apnea is no longer before the Board.


FINDINGS OF FACT

1.  At the February 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the undersigned that he wished to withdraw his appeal with respect to his claim seeking service connection for PTSD; there is no question of fact or law remaining before the Board on that matter.

2.  A back disability was initially manifested many years after, and is not shown to be related to, the Veteran's service.

3.  A right shoulder disability was initially manifested many years after, and is not shown to be related to, the Veteran's service.

4.  A right knee disability was initially manifested many years after, and is not shown to be related to, the Veteran's service.

5.  A left knee disability was initially manifested many years after, and is not shown to be related to, the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3. Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303.307, 3.309 (2015).

5.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant, during the February 2016 hearing stated on the record that he desired to withdraw the appeal on the issue of entitlement to service connection for PTSD.  He testified that he had discussed the withdrawal with his representative; that he understood that he could refile the claim in the future; and that he was aware that any effective date of a future grant of benefits would likely be no earlier than the date of the new claim.  Thus, his withdrawal is considered knowing and voluntary.  There remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter of service connection for PTSD, and the appeal in the matter must be dismissed.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated May 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The notification sent to the Veteran was adequate, and further, it has not been alleged otherwise by the Veteran or his representative.

The Veteran's service treatment records are associated with the record and pertinent VA medical records have been secured.  At the Board hearing, the Veteran testified that shortly after leaving active duty service he moved to California and received treatment from the VA medical center (VAMC) in Loma Linda, CA.  The Board notes that the Veteran similarly claimed there were additional VA treatment records from Loma Linda in a Request for and Authorization to Release Medical Records or Health Information dated in January 2012.  In that form the Veteran indicated that he received treatment at that facility from 1985 to 1999.  An attempt was made to obtain any records available.  However, in a letter dated in March 2012, VA informed the Veteran that there were no records from that time period.  The Board has considered the statements of the Veteran but concludes that further steps to locate any records from that period would be futile.  Therefore, there is nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

He was afforded a contracted VA examination regarding his knees.  The Board's review of the examination report of record reveals that it is adequate, as the examiner considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

As to the Veteran's service connection claims for a right shoulder condition and an upper back condition, VA did not provide an examination.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Here, element (3) under the McLendon analysis is not satisfied.  As described in detail below, there is no competent evidence indicating that a back condition or a right shoulder condition may be related to service.  No examination is necessary in such situations.
Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  A disability that is not chronic may be service connection if seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service may also be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that he injured his upper back and right shoulder in an incident in service.  He testified that he was unloading a large 80 pound battery from a truck when he slipped on ice and fell.  He reported that he was sent to the emergency room at Fort Riley.  They gave him some medications, put him on crutches, and put his arm in a sling.  He indicated that he was out of work for two weeks.  The Veteran also testified that he injured his knees when he fell during a different incident.  He was moving materials out of the way prior to an inspection.  He claims that he visited the Fort Riley emergency room after that fall as well.

The Veteran's service treatment records (STR) are negative for any complaints, treatment or diagnosis of any back or shoulder injury.  There are extensive STRs, including several emergency room visits.  However, these records concern conditions and illnesses unrelated to the shoulder or back.  Also, there is no record of any slip and fall in the STRs.  A record of note is from June 1981.  At that time, the Veteran was seen for a report of right arm pain.  There is no mention of any accident or incident of trauma.  He was treated with a muscle relaxant.  There is no further mention of arm pain in the STRs.

There was no separation examination conducted when the Veteran separated from service in September 1983.  At that time, the Veteran signed a form opting out of having a separation examination.
The Veteran testified that after separating from service he moved to California and was seen at the VA medical center in Loma Linda, CA.  As noted above, a search for any records resulted in no findings.

The Board reviewed the Veteran's post-service treatment records that have been associated with the claims file.  These include records from VAMCs in Kansas City and Fayetteville.  Low back pain is noted to have been a problem in September 2008.  There is a note from January 2010 that indicates arthritis and degenerative joint disease of the thoracic spine were shown on an MRI.  In a July 2010 primary care individual therapy visit, it was noted that the Veteran reported that he believes his back pain "comes from stress."  None of the treatment records indicate that the low back pain or the DJD of the spine is related to service.  In fact, there is no opinion on the etiology of a spine condition in any of the treatment records and there is no medical opinion linking the reported back pain to any incident in service.

Regarding the shoulder, the Veteran reported right shoulder pain at a visit in July 2009.  He reported that he injured his shoulder during service.  Tenderness was reported over the right shoulder.  A possible rotator cuff injury was noted.  An MRI was ordered.  The imaging report noted "no fracture, abnormal periarticular, soft tissue calcifications, or substantial changes of erosive or degenerative arthritis."  The impression was that there was no "osseous abnormality."  Shoulder pain was again reported in April 2010.  However, no opinion on etiology was provided and there is no medical opinion in the claims file linking the reported shoulder pain to any incident in service.

Regarding the knee, the STRs show that the Veteran was treated for a knot in his right leg in May 1981.  The assessment was tendonitis.  The left leg was treated for muscle strain in June 1981.  However, there are no further STRs that include complaints of knee pain by the Veteran during service.  Significantly, there is no report that he visited the emergency room or sought treatment during service for any knee related condition or problem after an accident.

The Veteran underwent a contracted VA examination in July 2011.  The Veteran's report of onset of knee pain at the examination differs from his testimony at the Board hearing.  The examination report notes that the Veteran indicated that the "condition occurred from jumping from one platform to another and swinging from a rope to another and fell ten feet to the ground and landed on his knees."  This differs from his allegation at the Board hearing when he said that he fell while unloading materials.

Upon examination of the knees, the examiner reported the following: "On the right there is edema, effusion, tenderness and guarding of movement.  The right shows no signs of instability, abnormal movement, weakness, redness, heat, deformity, malalignment, [or] drainage.  There is no subluxation.  On the left there is edema and tenderness.  The left shows no signs of instability, abnormal movement, effusion, weakness, redness, heat, deformity guarding of movement, malalignment and drainage.  There is no subluxation.  Examination of the right knee reveals crepitus. There is no genu recurvatum and locking pain.  Examination of the left knee reveals crepitus.  There is no genu recurvatum and locking pain.  Upon examination of the knee there is no ankyloses."  Range of motion (ROM) testing was within normal limits, including after repetitive testing.  Imaging showed degenerative arthritis of both knees.

The examiner noted that the Veteran was involved in an incident in which his right femur was shattered in 2007.  Based on the review of the evidence and the examination, the examiner opined that the Veteran's current bilateral knee condition is less likely as not caused by or a result of any incident or treatment in service.  The examiner indicated that the 2007 shattering of the right femur is "causing the bulk of [the Veteran's] lower extremity pain.  In my review of the records I did not find a condition [in service] that would be associated with the bilateral knee condition today."

VA treatment records note the history of the right femur fracture beginning in 2008.  However, there is no evidence of a knee condition being treated by VA that is related to any incident during service.  Importantly, there is no opinion on etiology of any current knee condition.

The evidence does not show that the Veteran was diagnosed with any back, right shoulder, or chronic knee condition during service.  While there was no separation examination, there were many medical treatment reports dated during the Veteran's last year in service.  However, none of those records provide evidence in support of service connection for the conditions at issue.  Therefore, there is no basis for finding service connection is warranted for a condition that began in service and has persisted.  Second, arthritis in the knees and back is not shown to have manifested during service or within the first postservice year.  Therefore, service connection is also not warranted on a presumptive basis for arthritis under 38 U.S.C.A. § 1112.

In addition, the preponderance of the evidence is against finding that the Veteran has had continuous symptoms of the back, right shoulder, or bilateral knee disabilities since his discharge from military service.  This is so because contemporaneous records at service separation do not show upper back, right shoulder, or bilateral knee problems.  There are contemporary records showing other conditions, but none include complaints of the conditions at issue here.  For example, there are 1984 VA treatment records from Kansas City.  These records concern problems, including surgery, unrelated to the back, shoulder, and knees.  Further, the Veteran pursued a claim for service connection in 1984 and 1985.  However, there is no mention of any of the conditions at issue here in the adjudication of that claim in 1984-1985.  Thus, service connection is also not warranted based on continuity of symptomatology.

The Board notes that there is no indication for many years following service of any back, right shoulder, or bilateral knee complaints.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  There is no indication for many years after service of complaints for these conditions, and they were first made over 20 years after service.  While the Veteran asserts that he received treatment at VA in Loma Linda, a search of the records showed no such treatment.  Further, there are no reports within the VA treatment records dated since 2008 that he received treatment for any of the conditions at issue prior to 2008.

Consequently, what must be shown to substantiate the Veteran's claims in this matter is that his current back, right shoulder and bilateral knee disabilities are otherwise medically related to service.

The Veteran has not submitted any medical evidence demonstrating that the back, right shoulder or bilateral knee disabilities, each of which were manifested decades after service, are related to service.  The Veteran's assertions that such disabilities are related to incidents in service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the etiology of back, right shoulder or knee disabilities falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, there is no medical evidence supporting the occurrence of the two slip and falls the Veteran indicates he experienced.  Yet, there are several unrelated visits to the emergency room documented in the STRs.  Similarly, the contradictory allegations the Veteran made about the onset of his knee condition at the examination and the Board hearing negatively impacts on the credibility of the Veteran.

In summary, the preponderance of the evidence of record is against a finding that the Veteran's back, right shoulder and knee disabilities became manifest in service or that arthritis was manifest within a year of service or that any such disability is related to service.  Accordingly, the preponderance of the evidence is against the claims of service connection for back, right shoulder and knee disabilities.


ORDER

The appeal seeking service connection for PTSD is dismissed.

Entitlement to service connection for an upper back condition is denied.

Entitlement to service connection for a right shoulder condition is denied.

Entitlement to service connection for right knee degenerative joint disease is denied.

Entitlement to service connection for left knee degenerative joint disease is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


